Order issued October ~ 0 ,2012




                                              In The




                                      No. 05-12-00650-CV


             STARCO IMPEX, INC. D/BIA WHOLESALE OUTLET, Appellant

                                                VO




                     KATALYST BEVERAGE CORPORATION, Appelle~


                                            ORDER

        We GRANT appellant’s October 23, 2012 third unopposed motion for an extension of time

to file a brief. We ORDER the brief tendered to this Court by appellant on October 23, 2012 filed

as of the date of this order.